I do not agree with the conclusions reached by Mr. Justice WEADOCK. The record, containing only four pages of testimony, is so bare that we must rely largely upon an examination of the exhibits. The mortgage to defendant took precedence over that given to plaintiff. Defendant's mortgage was filed on December 4, 1930, and, within the year provided by statute for the renewal of chattel mortgages, a second indenture was filed on December 4, 1931. Griffin v. Forrest, 49 Mich. 309. Even if the renewal had been tardy, plaintiff would not be in a position to claim rights as a subsequent purchaser in good faith, as provided in 3 Comp. Laws 1929, § 13427. Defendant's mortgage of December 3, 1930, was on file and in full force on July 30, 1931, the date on which plaintiff received his chattel mortgage. Defendant's mortgage covered the seven brood sows and their increase, and plaintiff had or should have had knowledge of the recorded instrument when it took a mortgage covering the same property. Wade v. Strachan, 71 Mich. 459. *Page 646 
Plaintiff claims, however, that the method adopted by defendant in extending the time of payment of the balance of the money due from Opel and in reincumbering the property described in the initial mortgage, enabled his mortgage to become a lien superior to that of the defendant. Plaintiff claims that the mortgage given to defendant on December 3, 1931, and filed the following day, was not a renewal of the prior mortgage given to defendant, but that the earlier mortgage was discharged. After trying the case without a jury, the lower court held that the last mortgage was merely a renewal or continuation and not a discharge of the original mortgage.
The burden of proof is on plaintiff to show that the intent was to discharge the prior mortgage. Cameron v. Carson
(Tex.Civ.App.), 249 S.W. 526; Challis v. German National Bank,56 Ark. 88 (19 S.W. 115). Our attention has not been directed to any case in this State decided squarely upon these facts. The cases of Brown v. Dunckel, 46 Mich. 29;Kramer v. Gustin, 53 Mich. 291, are helpful but not by any means decisive. In Brown v. Dunckel, supra, the original note was returned to the mortgagor but not the original mortgage. The court upheld an instruction that this circumstance was not decisive as to discharge as a matter of law but was to be considered by the jury in connection with all other facts in the case in determining whether it was the intention of the parties to discharge the first mortgage.
The question largely resolves itself into what was the intent of defendant and Opel when the later mortgage was given. The mortgage was for a lesser amount and it will be noted that the Dodge six sedan was not included in the new instrument. Solely in *Page 647 
this respect did the description of the security differ from that contained in the mortgage filed December 4, 1930. The record does not reveal the value of the Dodge car nor the reasons for its omission. The close correspondence of the two descriptions is quite indicative of an intention to renew on the same security, with the exception of the car. It is apparent that the description was copied from the previous mortgage. Although a year had elapsed between the delivery of the two instruments, in the later instrument the grey mares are again described as "10 years old," the roan colt as "2 years old," the roan as a "yearling" and another colt as "sucking." If the second indenture is regarded as a renewal of the first mortgage, the increase of the brood sows in esse at the time of its original execution must be regarded incumbered by it. These young pigs were almost ready for the market on December 3, 1931.
It is true that the first combined note and mortgage was surrendered to Opel after the second was executed. It is also conceded that the typewritten statement on the mortgage, to the effect that it was a renewal of the former mortgage, was no part of the body of the instrument preceding Opel's signature. On the other hand, there is positive testimony by the assistant cashier of defendant bank that there was no intention to release the lien of the first mortgage but that, on the contrary, it was to continue as an incumbrance on the property. There was no testimony whatsoever given on behalf of plaintiff as to a contrary intent. Under the circumstances, we cannot say that the judgment in favor of the defendant was against the preponderance of the evidence. *Page 648 
The trial judge also called attention to the fact that, when plaintiff permitted Opel to sell the pigs, it operated as a release of the lien as to the property sold. There is much authority sustaining such a holding. See Maier v. Freeman,112 Cal. 8 (44 P. 357, 53 Am. St. Rep. 151); Caroline State Bank
v. Andrews, 204 Wis. 393 (235 N.W. 794); Farmers' State Bank v.Kavanaugh  Shea, 98 Okla. 119 (224 P. 525). As the trial judge found that it was unnecessary to base his decision on this point, we need not discuss it.
  The judgment should be affirmed, with costs to defendant. WIEST, J., concurred with BUTZEL, J. *Page 649